  2:20-bk-71511 Doc#: 7 Filed: 07/02/20 Entered: 07/02/20 14:50:12 Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

IN RE:         CYNTHIA FLURRY,                                 Case No.: 2:20-bk-71511
               ROBERT FLURRY                                   Chapter 13
               DEBTOR

                                     MOTION TO EXTEND
                                    THE AUTOMATIC STAY

       Comes now the debtor, Cynthia Flurry (herein referred to as the “Debtor) by and through
their attorney, Joel G. Hargis of Caddell Reynolds Law Firm, and for her Motion to Extend the
Automatic Stay, state as follows:
       1.      Debtor filed for relief under Chapter 13 of the Bankruptcy Code on June 30, 2020,

       in a joint filing with her husband, Robert Flurry.

       2.      Debtor was dismissed from a previous Chapter 13 case, bearing the case number

               2:18-bk-72040 on July 13, 2019, for failure to make full and timely payments.

               This prior case was an individual case with Mrs. Flurry listed as the only debtor.

       3.      Debtor has filed the above-styled case in good faith and with the belief that the

               Chapter 13 Plan will be able to successfully complete.

       4.      Debtor requests that the Court extend the automatic stay pursuant to

               11 U.S.C. § 362(c)(3)(B) as to all creditors listed in order to allow debtor an

               opportunity to effectively reorganize.

       5.      Debtor requests that in the event that any responses are filed to this Motion that

               the Court enter an order extending the stay until a time the Court can hear the

               matter and make a ruling.

       WHEREFORE, Debtor prays that the Court grant the Motion to Extend the Automatic

Stay and for all other just and proper relief to which the debtor is entitled.

                                               Respectfully,
2:20-bk-71511 Doc#: 7 Filed: 07/02/20 Entered: 07/02/20 14:50:12 Page 2 of 3


                                         Caddell Reynolds Law Firm
                                         PO Box 184
                                         Fort Smith, AR 72902
                                         479-782-5297
                                         jhargis@justicetoday.com


                                         /s/Joel G. Hargis
                                         Joel G. Hargis 2004007
  2:20-bk-71511 Doc#: 7 Filed: 07/02/20 Entered: 07/02/20 14:50:12 Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

IN RE: CYNTHIA FLURRY,                                        Case No.: 2:20-bk-71511
       ROBERT FLURRY                                          Chapter 13
       DEBTOR

                          NOTICE OF OPPORTUNITY TO OBJECT
                    TO MOTION TO EXTEND THE AUTOMATIC STAY
        You are hereby notified that the captioned debtor has filed the attached Motion to Extend
the Automatic Stay and this Notice of Opportunity to Object, pursuant to Rule 2002 of the Rules
of Bankruptcy Procedure. Objections or responses to the attached Motion must be filed with the
Bankruptcy Court at 300 W. 2nd St., Little Rock, AR 72201, in writing within 14 days from the
date of this notice with copies to the attorney for the debtors and to Joyce Bradley Babin, PO Box
8064, Little Rock, AR 72203.

        If objections or responses to the Motion are filed, they will be set for hearing by subsequent
notice. If no objections are received, the Motion may be granted without further notice or hearing.

                                                      Caddell Reynolds Law Firm
                                                      PO Box 184
                                                      Fort Smith, AR 72902
                                                      479-782-5297
                                                      jhargis@justicetoday.com

                                                      /s/Joel G. Hargis
                                                      Joel G. Hargis 2004007


                                 CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that I caused copies of the forgoing document was served on the
below interested parties in the manner described above by each on this 2nd day of July 2020., , by
ECF, and to all creditors found on the matrix, by first class U.S. mail, postage pre-paid, by and
through the third-party authorized bankruptcy notice provider, BK Attorney Services, Inc.

Joyce Bradley Babin – via CM/ECF
Chapter 13 Trustee

Patricia J. Stanley – via CM/ECF
Asst. United States Trustee

All creditors per the Matrix – via Regular Mail


                                                      /s/Joel G. Hargis
                                                      Joel G. Hargis
